COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Delia Jazmi Delmas v. The State of Texas

Appellate case number:    01-18-00374-CR

Trial court case number: 1529893

Trial court:              230th District Court of Harris County

        Appellant’s motions to substitute counsel, supplement the reporter’s record, and extend the
time to file appellant’s brief are granted. Appellant’s brief is due within 50 days of this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: July 31, 2018